The court took the case under advisement, and on the 23d July it was decided. Jewett, Ch. J., said the court had examined the question, and were of opinion that the order appealed from was not such a final decree or final judgment as was contemplated or intended by the code. The Legislature undoubtedly meant to prohibit an appeal from any order or judgment which was not the final order or judgment—the last one in the cause. That the language of the code was explicit and and well expressed to accomplish that object. In this case the decree appealed from states “ that all further questions and directions he reserved until the coming in of the report of the said referee.” Of course it was not the final order or judgment of the Supreme Court.
Upon the suggestion of the respective counsel, that the case would be brought up in a proper shape, the court did not dismiss the appeal, but merely refused to hear the cause argued.